Sticker to Prospectus The Prospectus for ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. (‘‘Fund Fourteen’’) consists of (1) this sticker, (2) the Prospectus, which is dated May 18, 2009, and (3) this Supplement No. 1 dated June 29, 2009, which contains information related to the current status of the offering, provides information regarding certain transactions entered into by Fund Fourteen, updates certain information regarding funds sponsored by affiliates of Fund Fourteen’s General Partner, and clarifies certain information regarding Fund Fourteen’s Repurchase Plan. Filed Pursuant to Rule 424(b)(3) SEC File No. 333-153849 ICON EQUIPMENT AND CORPORATE INFRASTRUCTURE FUND FOURTEEN, L.P. SUPPLEMENT NO. 1 DATED JUNE 29, 2009 TO PROSPECTUS DATED MAY 18, Summary We are providing you with this Supplement No. 1, dated June 29, 2009, to update the Prospectus, dated May18,2009.The information in this Supplement No. 1 supplements, modifies and supersedes some of the information contained in the ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. (“Fund Fourteen”) Prospectus.This Supplement No. 1 forms a part of, and must be accompanied or preceded by, the Prospectus. The primary purposes of this Supplement No. 1 are to: · Describe the current status of the offering; · Provide information regarding certain transactions entered into by Fund Fourteen; · Update certain information regarding funds sponsored by affiliates of Fund Fourteen’s general partner, ICON GP 14, LLC (the “General Partner”); and · Clarify certain information regarding Fund Fourteen’s Repurchase Plan. Current Status of the Offering The initial closing date for Fund Fourteen was June 19, 2009, the date at which Fund Fourteen had raised $1,200,000 and reached the minimum offering amount.As of June 22, 2009, 2,563.89123 limited partnership interests have been sold to 71 limited partners, representing $2,563,891.23 of capital contributions to Fund Fourteen.Fund Fourteen has not yet reached the $20,000,000 minimum offering for the Commonwealth of Pennsylvania or the State of Tennessee. Compensation Paid to Affiliates and Certain Non-Affiliates Through June 22, 2009, Fund Fourteen paid and/or accrued the following fees in connection with its offering of its limited partnership interests:(i) sales commissions to third parties in the amount of $179,319 and (ii) underwriting fees to affiliated parties in the amount of $76,872.Through June 22, 2009, Fund Fourteen reimbursed organizational and offering expenses incurred by affiliated parties in the amount of $0.These fees and expense reimbursements are described on pages 32 and 33 of the Prospectus, as supplemented. S-1 Recent Transactions Atlas Transaction On June 26, 2009, ICON Leasing Fund Twelve, LLC, an entity managed by Fund Fourteen’s Investment Manager (“Fund Twelve”), and Fund Fourteen entered into a joint venture – ICON Atlas, LLC (“ICON Atlas”), for the purpose of investing in eight new Ariel natural gas compressors.The equipment, which will be purchased by ICON Atlas for approximately $11,618,000, is subject to a four year lease to Atlas Pipeline Mid-Continent, LLC (“APMC”), an affiliate of Atlas Pipeline Partners, L.P. (NYSE:APL)(“APP”), that expires in 2013.APP will guarantee all of APMC’s obligations under the lease. The ultimate ownership of ICON Atlas is intended to be such that Fund Twelve and
